COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 AMO ENTERPRISES, INC. d/b/a                     §
 CENTRAL VISTA MARKET,                                         No. 08-12-00240-CV
                                                 §
                              Appellant,                          Appeal from the
                                                 §
 v.                                                             171st District Court
                                                 §
 ESTELA HERNANDEZ,                                           of El Paso County, Texas
                                                 §
                              Appellee.                      (TC# 2012-DCV-01557)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion to dismiss Appellant’s appeal.

TEX. R. APP. P. 42.1(a). Appellant represents to the Court that it no longer desires to pursue an

appeal and that all matters involved in the appeal have been fully and finally compromised and

settled by and between the parties. Appellant represents that counsel for Appellee is not opposed

to the filing or the granting of the motion.

       We have considered the motion and conclude that the motion should be granted. We

therefore reinstate the appeal and dismiss the appeal without prejudice. In the absence of an

agreement between the parties, costs are taxed against Appellant. See TEX. R. APP. P. 42.1(d).


                                               GUADALUPE RIVERA, Justice
January 22, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.